an action for divorce, plaintiff appeals, on the ground of inadequacy, from so much of a judgment of the Supreme Court, Richmond County, dated December 4, 1975, as awarded her alimony and additional counsel fees. Judgment affirmed insofar as appealed from, without costs or disbursements. The fixing of alimony and counsel fees is discretionary with the trial court upon its balancing of the various aspects of the marital relation, viz., the financial status of the parties, their health and age and the duration of the marriage (see Hessen v Hessen, 33 NY2d 406). Within that framework, we do not find that the amounts of the awards of permanent alimony and counsel fees in this case constituted an abuse of discretion. Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.